DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 4/21/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The limitation added to claim 17, line 4, “a second leg having a second length equal to the first length”.  Since the specification and drawings only disclose an angled second leg, it is disclosed as longer and not of equal length to the first leg.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 17, 18, 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, the limitation of equal length legs added to the independent claims 17, 30 and 38 does not find support in the original specification and drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 22-26, 29-34, 36-38 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ramakrishna 10,557,288 (hereinafter Ramakrishna).
Re Claim 17. (Currently Amended) 
Ramakrishna discloses a lock (embodiments of Figs. 5-12, especially Fig.7-8), comprising: a shackle (200,300,400,500…) comprising: a first leg having a first length; and a second leg having a second length equal to the first length; and a crossbar (440; Fig.7) comprising: a cylindrical tube having a first opening (444) configured to receive a first end portion of the first leg, and a second opening (445) configured to receive a second end portion of the second leg; and a locking mechanism (430,450) operable to engage the first and second legs end portions to secure the shackle to the crossbar, the locking mechanism comprising a lock cylinder (430) including a keyway; wherein the lock cylinder is positioned between the first and second openings (444,445) and is offset from a center location of the crossbar and positioned closer to one of the first and second openings than the other of the first and second openings (Fig. 7,11); wherein the lock cylinder has a locking state (Fig.10) that prevents removal of the shackle from the crossbar, and wherein the lock cylinder has an unlocking state (Fig.9) that permits entire removal of the shackle from the crossbar; and wherein the crossbar includes a third opening (unlabeled on the bottom portion of the cylindrical tube to receive the lock cylinder) aligned with the keyway (Fig.7,11).
Re Claim 18. (Original)
Ramakrishna discloses the lock of claim 17, wherein the first leg is substantially parallel to the second leg, and wherein the keyway is substantially parallel to the first and second legs (Fig.7,11).
Re Claim 22. (Previously Presented)
Ramakrishna discloses the lock of claim 17, wherein the first and second legs of the shackle are arranged parallel with one another (Fig.7,11).
Re Claim 23. (Currently Amended) 
Ramakrishna discloses the lock of claim 17, wherein the third opening is positioned longitudinally between the first and second openings (Figs. 7,11).
Re Claim 24. (Currently Amended) 
Ramakrishna discloses the lock of claim [[23]] 17, wherein the lock cylinder (430) is positioned nearer the first opening (444) than the second opening (445).
Re Claim 25. (Currently Amended) 
Ramakrishna discloses the lock of claim [[23]] 17, wherein the locking mechanism (Fig.7,8- 430,450) comprises: a first bolt (436) operable to engage the first end portion; a second bolt (480) operable to engage the second end portion; and wherein when the lock cylinder (430) is in the locking state, an engagement portion (end of 436) of the first bolt is received in a first notch (416) in the first end portion, and an engagement portion (notch sides 494) of the second bolt is received in a second notch (417) in the second end portion; and wherein when the lock cylinder is in the unlocking state, the engagement portions of the first and second bolts are not received in the first and second notches (416,417) of the first and second end portions.
Re Claim 26. (Previously Presented)
Ramakrishna discloses the lock of claim 25, wherein the first bolt and the second bolt have different lengths (Fig.8-436,480).
Re Claim 29. (Previously Presented)
Ramakrishna discloses the lock of claim 25, wherein the first notch (416) has a first width, the second notch (417)has a second width less than the first width, the first bolt (Fig.8 - 436) has a first thickness corresponding to the first width, and the second bolt (Fig.8 – 480) has a second thickness corresponding to the second width.
Re Claim 30. (Currently Amended)
Ramakrishna discloses a hoop lock (embodiments of Figs. 5-12, especially Fig.7-8), comprising: a shackle (200,300,400,500…) including a first leg having a first length, and a second leg having a second length equal to the second length, and wherein the first leg includes a first end portion and the second leg includes a second end portion; a crossbar (440; Fig.7) comprising a cylindrical tube including a first opening (444) configured to receive the first end portion, a second opening (445) configured to receive the second end portion, and third opening (unlabeled on the bottom portion of the cylindrical tube to receive the lock cylinder) positioned between the first and second openings; and a locking assembly (430,450) in the crossbar, the locking assembly comprising a lock device (lock cylinder 430) positioned in the third opening and offset from a center location of the crossbar and positioned closer to one of the first and second openings than the other of the first and second openings (Figs. 7,11); wherein the locking assembly has a locking state (Fig.10) in which the first and second end portions are secured in the first and second openings in the crossbar; and wherein the locking assembly has an unlocking state (Fig.9) in which the first and second end portions are entirely removable from the first and second openings in the crossbar.
Re Claim 31. (Currently Amended) 
Ramakrishna discloses the hoop lock of claim 30, wherein the lock device (430) is positioned nearer the first end portion than the second end portion (Figs. 7,11).
Re Claim 32. (Previously Presented)
Ramakrishna discloses the hoop lock of claim 30, wherein the lock device comprises a lock cylinder (430) configured to permit transitioning between the locking state and the unlocking state (Figs. 9-10).
Re claim 33. (Previously Presented) 
Ramakrishna discloses the hoop lock of claim 32, wherein the lock cylinder (430) includes a spindle (432), wherein the spindle is rotatable in response to insertion of a proper key into the lock cylinder.
Re Claim 34. (Currently Amended)
Ramakrishna discloses the hoop lock of claim 30, wherein the locking assembly further comprises: a first bolt (Fig.8 – 436) operable to engage the first end portion; a second bolt (480) operable to engage the second end portion; wherein an engagement portion of the first bolt is received in a first notch (416) of the first end portion when the locking assembly is in the locking state (Fig.10); wherein an engagement portion of the second bolt is received in the second notch (417) of the second end portion when the locking assembly is in the locking state (Fig.10); and wherein when the locking assembly is in the unlocking state (Fig.9), the engagement portions of the first and second bolts are not received in the first and second notches (416,417) of the first and second end portions.
Re Claim 36. (Previously Presented)
Ramakrishna discloses the hoop lock of claim 34, wherein the first notch (416) has a first width, the second notch (417) has a second width less than the first width, the first bolt (436) has a first thickness corresponding to the first width, and the second bolt (480) has a second thickness corresponding to the second width.
Re Claim 37. (Previously Presented)
 Ramakrishna discloses the hoop lock of claim 34, wherein the first bolt (436) and the second bolt (480) have different lengths (Fig.8).
Re Claim 38. (Currently Amended) 
As discussed above, Ramakrishna discloses a hoop lock, comprising: a shackle including a first leg having a first length, and a second leg having a second length equal to the first length, wherein the first leg includes a first end portion having a first notch (416), and wherein the second leg includes a second end portion having a second notch (417); a crossbar (440) comprising a cylindrical tube and including a first opening (444) configured to receive the first end portion, a second opening (445) configured to receive the second end portion, and third opening (unlabeled) positioned between the first and second openings; and a locking assembly (430,450) in the crossbar, the locking assembly comprising: a lock device (cylinder 430) positioned in the third opening and offset from a center location of the crossbar and positioned closer to one of the first and second openings than the other of the first and second openings (Fig.7); a first bolt (436) operable to engage the first end portion; a second bolt (480) operable to engage the second end portion; and wherein the locking assembly has a locking state (Fig.10) in which an engagement portion of the first bolt is received in the first notch (416) of the first end portion and in which an engagement portion of the second bolt (417) is received in the second notch of the second end portion; and wherein the locking assembly has an unlocking state (Fig.9) in which the engagement portions of the first and second bolts are not received in the first and second notches (416,417) of the first and second end portions to permit entire removal of the shackle from the crossbar.
Re Claim 39. (Previously Presented)
Ramakrishna discloses the hoop lock of claim 38, wherein the lock device comprises a lock cylinder (430) configured to permit transitioning between the locking state (Fig.10) and the unlocking state (Fig.9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 28, 35 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna in view of Chang  5,823,021 (hereinafter Chang).
Re Claim 27. (Currently Amended)
Ramakrishna discloses the lock of claim 25, further comprising: a cam (432,433) rotationally coupled to the locking mechanism (430) and including a radial arm (433) and an axial protrusion (unlabeled post Fig.7), wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric about the rotational axis; but fails to teach a biasing member urging the second bolt toward the cam; wherein the first bolt includes a channel receiving the axial protrusion; wherein the second bolt includes a post engaged with the radial arm; and wherein the locking state of the cylinder corresponds to a first rotational position of the cam and the unlocking state of the lock cylinder corresponds to a second rotational position of the cam.
Chang teaches a lock assembly further comprising: a cam (Fig.1; 41) rotationally coupled to the
locking mechanism (30) and including a radial arm (Fig.1; one of the rivet pins at 412 on the
cam) and an axial protrusion (the other of the rivet pins at 412), wherein the axial protrusion is
radially offset from a rotational axis of the cam, and wherein the cam (41) is asymmetric about
the rotational axis; a biasing member (44) urging the second bolt toward the cam; wherein the
first bolt includes a channel (432) receiving the axial protrusion (pin at 412); and wherein the
second bolt includes a post (portion of bolt 43 adjacent the slot 432 which receives the rivet pin)
engaged with the radial arm (pin at 412); and wherein the locking state of the locking
mechanism corresponds to a first rotational position of the cam and the unlocking state of the
locking mechanism corresponds to a second rotational position of the cam.
It would have been obvious to one of ordinary skill in the art to modify the cam configuration of
Ramakrishna by providing a well known variation as taught by Chang and as evidenced by the cited prior art cam/bolt configurations, as well as the different embodiments discloses by Ramakrishna, in order to enhance the security of the lock.
Re Claim 28. (Currently Amended) 
Ramakrishna discloses the lock of claim 27, wherein in the unlocking state, the post (at 432) is positioned between the first bolt and the lock cylinder.
Re Claim 35. (Previously Presented) 
As discussed above with respect to claim 27, Ramakrishna as modified by Chang discloses the hoop lock of claim 34, further comprising: a cam (432) rotationally coupled to the locking device (430) and including a radial arm (433) and an axial protrusion (unlabeled Fig.7), wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric about the rotational axis; a biasing member urging the second bolt toward the cam; wherein the first bolt includes a channel receiving the axial protrusion; wherein the second bolt includes a post engaged with the radial arm; and wherein the locking state of the locking assembly corresponds to a first rotational position of the cam and the unlocking state of the locking assembly corresponds to a second rotational position of the cam.


Response to Arguments
Applicant’s arguments with respect to claim(s) 17,18, 22-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the claims are rejected under new matter as discussed above in paragraphs 2-3. In addition, in response to the amendments, the newly cited Ramakrishna patent is now used to reject the claims. Applicant’s arguments are not persuasive. Accordingly, claims 17,18,22-39 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675